DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout and content for patent applications.  These guidelines are suggested for the applicant's use.

Arrangement of the Specification

The following order or arrangement is preferred in framing the specification and, except for the reference to “Microfiche Appendix” and the drawings, each of the lettered items should appear in upper case, without underlining or bold type, as section headings.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:


(a)	Title of the Invention.
(b)	Cross-References to Related Applications.
(c)	Statement Regarding Federally Sponsored Research or Development.
(d)	Reference to a “Microfiche Appendix” (see 37 CFR 1.96).
(e)	Background of the Invention.
1.	Field of the Invention.

(f)	Brief Summary of the Invention.
(g)	Brief Description of the Several Views of the Drawing(s).
(h)	Detailed Description of the Invention.
(i)	Claim or Claims (commencing on a separate sheet).
(j)	Abstract of the Disclosure (commencing on a separate sheet).
(k)	Drawings.
(l)	Sequence Listing (see 37 CFR 1.821-1.825).

The disclosure is objected to because of the following informalities: 
Heading for each section of specification should be provided (Related Art, Background, Brief Description of the Figures, Detail Description).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of receiving, generating, loading, and providing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of controlling, obtaining is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 9 recites a computer program
Claim 10 recites a system, rather than a method and the system include a probe comprising a plurality of ultrasound emission transducers and a plurality of ultrasound reception transducers and a means for controlling the transducers and for processing designed to implement a method of claim 1. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices 
On the record before us, we are not persuaded that the hardware processors of claim 10 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 10. 
Dependent claims 2-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior art of record teaches or suggests  previously defined  for a number M' of successive initial emissions strictly greater than M;  a calculation of acoustic field is carried out for each of the M' successive initial emissions; a reduced encoding matrix [MC], having a size of LxM, is obtained from the initial encoding matrix [MC'] by removal of M'-M column(s) corresponding to M'-M initial emissions eliminated on the basis of a selection criterion applied to the M' calculations of acoustic fields; and the control of the L emission transducers for the M successive emissions of ultrasound waves towards the zone of interest is encoded using the reduced encoding matrix [MC] applied to the common excitation time signal e(t). It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862